WEIS, Circuit Judge,
dissenting.
As the majority recognizes, the tort of intentional infliction of emotional distress is still in its infancy. Deliberate development in the common law tradition is amply justified in formulating the duty, breach, and recovery concepts in this ill-defined area. Although the “flood gates” and “parade of horribles” arguments are of little weight in most circumstances, I believe that the present ease is one where those fears are justified.
The majority and I are in agreement on the crisis proportions of the asbestos litigation. The courts are inundated with these cases and many more are certain to follow.1 The individual resolution of these thousands and thousands of claims, through submission to juries and courts that may not consider the problem as a whole, has and will continue to result in unequal and unfair distribution of available funds. Some deserving claimants do not receive enough; others less seriously affected receive too much. Given the present state of affairs, it is not unrealistic to expect that some deserving claimants will be unable to collect anything at all on their judgments. See Jackson v. Johns-Manville Sales Corp., 750 F.2d 1314, 1329 (5th Cir.1985) (Clark, C.J., dissenting).
The unevenness of recovery is a characteristic of the common law tort system, a factor which we are not empowered to change in this case. That a crisis exists does not authorize us to alter existing state law theories of liability. See Jackson v. Johns-Manville Sales Corp., 750 F.2d 1314 (5th Cir.1985) (in banc).
We are asked to predict the future course of an uncharted area of Pennsylvania law and are to do so against the background of the asbestos scene. Even if it be assumed that in the abstract there is merit to enlarging the tort theory plaintiffs press here, the argument founders when resources appear inadequate even to compensate in circumstances where well accepted duty concepts have been violated.
The climate for expansion is not propitious, and I believe the appellate courts of Pennsylvania will be wary in approaching the question thrust upon us in this case. Indeed, in Cathcart v. Keene Industrial Insulation, 324 Pa.Super. 123, 471 A.2d 493 (1984), and Berardi v. Johns-Manville Corp., — Pa.Super. —, 482 A.2d 1067 (1984), the Pennsylvania Superior Court rebuffed attempts to expand liability for negligent infliction of emotional distress. In those cases, recovery was denied for spouses who observed their husbands’ gradual development of asbestosis. In both instances, the court specifically declined to rule on claims of intentional infliction of emotional distress because the issue had not been specifically raised in the trial court.
It is noteworthy that in the case at hand the plaintiffs’ efforts in the district court and initially on appeal were directed mainly toward the negligent infliction claim. While this appeal was pending, the Superi- or Court decided Cathcart. Conceding its applicability, plaintiffs were left with the intentional infliction count which apparently was more of an afterthought than a serious contention in the district court.
The Pennsylvania courts have sanctioned liability for intentional infliction of emotional distress in some situations. In Fair v. *278Negley, 257 Pa.Super. 50, 390 A.2d 240 (1978), and Beasley v. Freedman, 256 Pa. Super. 208, 389 A.2d 1087 (1978), the Pennsylvania Superior Court recognized a cause of action where landlords allegedly abused their position, vis-a-vis their tenants. According to § 46 RESTATEMENT OF TORTS 2d, conduct may be considered extreme and outrageous when it arises out of a relationship which gives the tortfeasor authority over the victim or power to affect his interest. Similarly, in Bartanus v. Lis, 332 Pa.Super. 48, 480 A.2d 1178 (1984), a parent-child-aunt relationship was the focus of the controversy. It is important to note that in the case at hand the parties are strangers and no special relationship exists between them.
The Pennsylvania Supreme Court’s case of Papieves v. Lawrence, 437 Pa. 373, 263 A.2d 118 (1970), presents a far different situation than that here. The court’s discussion of § 868 of the Restatement indicates a special solicitude for claims of improper handling of a decedent’s body. Indeed, that the opinion so cautiously circumscribed the holding in the bizarre and gruesome circumstances of that case argues strongly against liberal application of the ruling to dissimilar fact situations. The state court’s cautionary note, that “extension of legal liability to acts which cause emotional distress is not without its problems,” id. at 378, 263 A.2d at 121, gives additional reason for pause, especially in cases where as here, the liability sought goes well beyond recognized duties.
The Pennsylvania courts have cited § 46 of the Restatement and its requirement that the defendant’s conduct be “outrageous and so extreme in degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized community.” Bartanus v. Lis, 332 Pa.Super. at —, 480 A.2d at 1184. As the Restatement puts it, “it has not been enough that the defendant has acted with an intent which is tortious or even criminal, or that he has intended to inflict emotional distress or even that his conduct has been characterized by “malice” or a degree of aggravation which would entitle the plaintiff to punitive damages for another tort.” RESTATEMENT (SECOND) OF TORTS § 46, Comment d.
In judging whether the defendants’ conduct here has been outrageous, it is necessary to compare it with activity held to state a cause of action in the reported Pennsylvania cases.
As noted earlier, there is no special relationship between plaintiffs and defendants, as was true in the landlord-tenant cases. These plaintiffs were relatives of deceased employees of the concerns which had purchased asbestos from defendants. Plaintiffs are thus three steps removed from any relationship with the manufacturers. Moreover, defendants sold their products to companies that could be expected to provide for employee safety in using the substance for various applications.
By no construction of the complaint could defendants be alleged to have intended the infliction of emotional harm on these plaintiffs. They were total strangers. There had never been contact between the parties or any occasion which could serve to inspire action against the plaintiffs by defendants.
It is significant too that there was some social utility to the defendants’ activity in manufacturing a product having outstanding insulation and fire-retardant properties. The fact that asbestos is conceded as dangerous to the health of those who inhale its fibers cannot obscure the product’s effectiveness in reducing the hazard of fire. As one example, it was this characteristic which led to its use in ships built during World War II when the threat of fire after a torpedoing was a matter of serious concern. Such circumstances must be contrasted with the indefensible conduct of the defendants in the Papieves case.
Thus, in this case there was no relationship between the parties, and the defend*279ants’ actions were not intentionally directed toward the plaintiffs. Viewed against the facts at hand, the defendants’ conduct does not rise to the level of outrageousness required under Pennsylvania law.
Our task in predicting what the appellate courts of Pennsylvania would do if this case were brought to them is not an easy one. I am not persuaded, however, that they would find that plaintiffs have stated a cause of action. A fair reading of Pennsylvania law is that recovery for intentional infliction of emotional distress may be permitted where the injury results immediately and directly from specific conduct, directed to specific plaintiffs. Plaintiffs here have not presented such a case even under the relaxed standard of review applicable to a 12(b)(6) motion.
If plaintiffs are held to have stated a claim, one wonders what principled limitations can be placed on this theory of recovery. May persons who live in a neighborhood in the vicinity of a shipyard or railroad repair yard maintain a cause of action because of fear that the wind may have blown particles of asbestos into their homes. May parents who fear that their children have inhaled asbestos in a school room where that substance was used in construction recover for intentional infliction of emotional distress.2 Similarly, may a motorist recover because of emotional distress brought on by fear of contracting cancer as a result of driving a vehicle equipped with asbestos brakelinings, I fail to see any reasoned distinction between those scenarios and the case stated by plaintiffs.
Courts cannot avoid the necessity of putting an end to liability, of staking out the stopping point. In his ruminations on the theory of causation, Professor Prosser wrote that, “It is still unthinkable that anyone shall be liable to the end of time for all the results that follow in endless sequence from his single act.” Prosser, Palsgraf Revisited, 52 MICH.L.REV. 1, 24 (1953). He does not come to a firm conclusion on how best to respond to the question in a negligence context, but I think the title the Restatement authors have given to § 46 is helpful to resolution of the problem here.
“Intentional infliction of emotional distress” suggests to me that relief is to be permitted when the intent and injury are direct. The objectionable conduct is more like the rifle shot than the shotgun blast— akin to the initial splash in the pond, rather than the ripples. Like most analogies these are faulty and invite distraction from the issue, but I believe they capture the spirit of Pennsylvania law in this area. Lines must be drawn at some point, whether arbitrary or not. I believe that the Pennsylvania Supreme Court would mark the line somewhere short of the plaintiffs’ claim in this case.
I dissent.

. As of March 1983, approximately 24,000 claimants had filed suits. Estimates of the number which will be filed in the next thirty years range from 32,000 to 200,000. Kakalik, Ebener, Felsteiner, Haggstrom & Shanley, Variation in Asbestos Litigation Compensation and Expenses 4 (Institute for Civil Justice, Rand Corp. (1984)).


. Congress has directed that friable asbestos be removed from school buildings. 20 U.S.C. § 3601(a)(3)(6). It is estimated that at least 14,000 schools will be affected. See Jackson v. Johns-Manville Sales Corp., 750 F.2d 1314, 1335 (appendix) (5th Cir.1985).